I would hold that plaintiff's proof, while weak, is sufficient if the trial court found the expert to be credible. In this case, the fraud was discovered many months after the vehicle was sold and delivered. If one cannot use expert testimony to give an opinion as to what the car was worth at the time of sale, how can a defrauded plaintiff ever prove such value? The majority holds that plaintiff's expert's testimony "was too remote to be competent * * *." I would ask: If this is not competent evidence, what is competent to prove value?
The Rules of Evidence, specifically Evid.R. 401, speak to relevancy and not to competency. Relevant evidence is that evidence having any tendency to make the existence of a fact more probable or less probable. The expert's opinion here tends to make the value of the car at the time of delivery more probable as a fact. The problem of remoteness in time, the present condition, etc., all go to credibility, not relevancy.
My ultimate objection is this. Appellee rolled back the odometer, violated the statute, and committed a fraud. The trial court found this to be true. This court did not disturb that finding of fraud. However, this court holds:
"Testimony of the value of the van sixteen months after delivery and acceptance is too remote in time to be competent."
Inexplicably, the majority goes on to remand for a hearing on damages only. If the measure of damages is "the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had as warranted," and if, "[t]estimony of the value of the van sixteen months after delivery and acceptance is too remote in time to be competent," *Page 540 
then what is to be done on remand? Plaintiff-appellee cannot prove his case. Defendant-appellant has committed a fraud and he is getting away with it.
Thus, I dissent.